Bernes, Judge.
In Bibbins v. State, 280 Ga. 283 (627 SE2d 29) (2006), the Supreme Court of Georgia reversed the judgment of this Court in State v. Bibbins, 271 Ga. App. 90 (609 SE2d 362) (2004). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own. Furthermore, pursuant to the Supreme Court’s *837instruction, we vacate the trial court’s order entered in this case and remand for entry of a valid ruling on Bibbins’ motion to suppress.
Decided April 13, 2006.
William T. McBroom, District Attorney, Thomas J. Ison, Jr., Assistant District Attorney, for appellant.
Virgil L. Brown & Associates, Virgil L. Brown, Eric D. Hearn, Ronald J. Ellington, for appellee.

Judgment vacated and case remanded with direction.


Ruffin, C. J., Andrews, R J., Johnson, P. J., Miller, Ellington and Adams, JJ., concur.